Title: From George Washington to George Clinton, 10 August 1781
From: Washington, George
To: Clinton, George


                        

                            Dear SirHead Quarters Dobbs’s ferry August 10th 1781
                        
                        An Anxiety for your Excellency’s safety induces me to transmit a report, I lately rec’d from New York, though
                            it may not in reallity have a sufficient foundation, still caution on the subject may not be improper.
                        I am informed that George Harden, James Kilty, one Bice of Dutchess County and a fourth person whose name is
                            not noted, are promised a very considerable reward if they will sieze your person and conduct you to New York.
                        The places to which these fellows resort, (together with Richard Smith (son of Claudius Smith) and Isaac
                            Sissis a Mulatto, who are both also traversing the Country) are at a Patrick McDonnalds above the High
                            Lands, at Galloway’s son in law to Austin Smith, at Fletcher Mathews’s and his fathers, at Colemans Unckle to Richard
                            Smith; and at the Rumney’s one or both whome are brothers by Law to Claudius Smith.
                        Your Excellency will judge of the propriety of having those places watch’d, as also John Heffering at Murders
                            Creeck who it is said serves as a pilot to convey people from McDonalds through the Mountains below Soverign’s Tavern on
                            their way to New York. With wishes for your personal Safety, I am with great esteem Your Excellency’s Most Obedt Humbl.
                            Servt
                        
                            Go: Washington
                        
                    